Name: 87/119/EEC: Commission Decision of 13 January 1987 on the list of establishments in Brazil approved for the purpose of importing meat products into the Community
 Type: Decision
 Subject Matter: America;  trade;  foodstuff
 Date Published: 1987-02-18

 Avis juridique important|31987D011987/119/EEC: Commission Decision of 13 January 1987 on the list of establishments in Brazil approved for the purpose of importing meat products into the Community Official Journal L 049 , 18/02/1987 P. 0037 - 0038 Finnish special edition: Chapter 3 Volume 22 P. 0208 Swedish special edition: Chapter 3 Volume 22 P. 0208 *****COMMISSION DECISION of 13 January 1987 on the list of establishments in Brazil approved for the purpose of importing meat products into the Community (87/119/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (1), as last amended by Directive 86/469/EEC (2), and in particular Article 17 (1) thereof, Whereas, pursuant to Article 17 (1) of Directive 77/99/EEC, lists of establishments in third countries authorized for export of meat products to the Community must be established; whereas these establishments must satisfy the conditions laid down in the Annex to the said Directive; Whereas Brazil has forwarded a list of the establishments authorized to export meat products to the Community; Whereas Community on-the-spot visits have shown that the hygiene standards of certain of these stablishments are sufficient; whereas they may therefore be entered on an initial list, established pursuant to the said Article 17 (1), of establishments from which import of meat products may be authorized; Whereas the case of the other establishments proposed by Brazil has to be re-examined on the basis of additional information regarding their hygiene standards and their ability to adapt quickly to Community requirements; Whereas, in the meantime and so as to avoid any abrupt interruption of existing trade flows, these establishments may be authorized temporarily to continue their exports of meat products to those Member States prepared to accept them; Whereas it will therefore be necessary to re-examine and, if necessary, amend this Decision in the light of measures taken to this end and of improvements made; Whereas this Decision is based upon the existing Community rules applicable to imports from third countires; whereas it will therefore be necessary to re-examine this Decision if the aforesaid rules are to be modified; Whereas, moreover, in accordance with Article 17 (1) of Directive 77/99/EEC, the provisions otherwise applied by the Member States concerning import of meat products from third countries may not be more favourable than those governing intra-Community trade; whereas, in this respect, import of meat products from the establishments appearing on the list in Annex to this Decision remains subject to other veterinary legislation, particularly as regards animal health requirements, and to the general provisions of the Treaty; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States may authorize import of meat products from Brazil only from the establishments listed in the Annex. 2. However, Member States may continue to authorize until 15 August 1987 imports of meat products coming from establishments which are not listed in the Annex but which have been officially approved and proposed by the Brazilian authorities as of 8 May 1986, unless a decision is taken to the contrary before 16 August 1987. The Commission shall forward the list of these establishments to the Member States. 3. Imports coming from the establishments referred to in paragraph 1 shall remain subject to veterinary provisions laid down elsewhere, particularly as regards animal health requirements. Article 2 This Decision shall apply with effect from 15 January 1987. Article 3 This Decision shall be reviewed and if necessary amended before 16 August 1987. Article 4 This Decision is addressed to the Member States. Done at Brussels, 13 January 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 85. (2) OJ No L 275, 26. 9. 1986, p. 36. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // // SIF 7 // Swift Armour SA IndÃ ºstria e ComÃ ©rcio // Santana do Livramento, Rio Grande do Sul // SIF 10 // FrigorÃ ­fico Bordon SA // SÃ £o Paulo, SÃ £o Paulo // SIF 381 // FrigorÃ ­fico Kaiowa SA // Guarulhos, SÃ £o Paulo // SIF 385 // FrigorÃ ­fico Mouran SA // Andradina, SÃ £o Paulo // SIF 736 // Sola SA IndÃ ºstrias AlimentÃ ­cias // Tres Rios, Rio de Janeiro // SIF 1676 // Swift Armour SA IndÃ ºstria e ComÃ ©rcio // Uberlandia, Minas Gerais // SIF 2015 // Sadia Oeste SA IndÃ ºstria e ComÃ ©rcio // Varzea Grande, Mato Grosso // SIF 2023 // FrigorÃ ­fico Quatro Rios SA // Votuporanga, SÃ £o Paulo // // //